Title: To James Madison from William Jarvis, 18 April 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 18 April 1808

The inclosed letter is a copy of my last respects of the 1st. Ulto. which went by the Brig Hetty Captn Morehouse to the care of Mr Hetter.
Nothing material has occurred in Portugal since that time.  Flour & grain is of course daily growing more Scarce & more dear, but it is hoped that with about Sixteen thousand barrels of flour which this Govmt have bought in St. Lucar & Cadiz, that there will be a sufficiency to meet the ensuing harvest.  From the fine rains we have had for the six weeks past, this fortunately for Portugal looks favourable.  The flour purchased in Spain will be brought here by land & Water carriage.
General Junot is created Duke of Abrantes by the Emperor.  Abrantes is the frontier town at which the French Army entered Portugal.
It is supposed that the Emperor will be soon at Madrid, when doubtless the final determination regarding the late change & Spain in general, will be known  There are now many speculations on the Subject.  Some beleive that the Emperor will visit Lisbon.  With perfect Respect I have the honor to be Sir Yr. Mo. Ob. Servt.

Wm Jarvis

